DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-6) in the reply filed on 07/18/2022 is acknowledged.  The traversal is on the ground(s) that the carbon content of Ueda falls outside the claimed ranges.  This is not found persuasive because the special technical feature nonetheless does not make a contribution over the prior art, in view of Uchino et al. (JP2002363697A; Espacenet English machine translation cited and attached), used in the § 103 rejection below. Uchino teaches a steel rail for passenger/freight railroads, wherein the steel comprises the following elements:
Element (wt %)
Instant claims 1 and 3
Uchino
Location in Uchino
C
0.15-0.3
0.15-0.50
Abstract, [0008]
Mn
1-2
0.10-3.00
Abstract, [0008]
Ni (claims 1 and 3)
0.2-1 (about 0.4% in claim 3)
0.05-2.00
[0008]
Cr
0.5-2
0.10-3.00
Abstract, [0008]


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I.).
	Regarding the limitation of “A rolling support and guide element for a railroad vehicle, comprising: a portion positioned in an upper part of the element and forming the rolling surface produced with a steel”, Uchino teaches that the rail of the following design (cross-section):

    PNG
    media_image1.png
    515
    310
    media_image1.png
    Greyscale
	In Fig. 1 above, Fig. 1 shows the designation of the cross-sectional surface position of the head of the rail having excellent rolling fatigue damage resistance and fracture resistance [0037]. In the rail head, 1 is the crown portion, 2 is the head corner portion, and one of the head corner portions 2 is a gauge corner (GC) that mainly contacts the wheels (i.e. ‘rolling surface’) [0037].
	With regard to the limitation of “the steel having a mixed structure of tempered martensite and residual austenite and bainite after undergoing heat treatment with quenching and at controlled rate and duration” Uchino teaches that the entire rail head is austenitized [0039], and that “a large amount of the remaining austenite structure is transformed into the martensite structure” [0043], which suggests that there is at least some – a non-zero amount – of austenite that remains, meeting the claimed “residual austenite”. Uchino further teaches that the area ratio of martensite is in the range of about 2-50% [0018]; martensite is known in the steel arts as being the microstructure that forms when rapidly quenching a steel from above its austenitization temperature [0039]; the rail head is cooled at 0.5-30°C/sec [0041] until about 250-500°C, meeting the claimed quenching at a controlled rate and duration, because there is necessarily a duration that occurs within the given starting temperature [0039], cooling rate range [0041], and final cooling “shutdown” temperature [0041]-[0043]. Uchino additionally teaches that the mixed structure contains bainite [0039], meeting the claimed bainite. Regarding the limitation of “after undergoing heat treatment”, Uchino teaches that the steel may be hot rolled or heated to the Ac1 point or higher for the purpose of heat treatment, which allows for stably generating the above-discussed microstructure, meeting the BRI of the claimed “tempered martensite” and “…heat treatment” limitations.
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/18/2022.
Response to Amendment and Status of Claims
	Applicant’s amendment filed 07/18/2022. Claims 1-7 and 9 are amended and no claims have been added or cancelled. Claims 7-11 are withdrawn due to a restriction/election requirement. Accordingly, claims 1-11 are pending with claims 1-6 under examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Suggested Claim Amendments
	Regarding claim 2, the examiner suggests amending claim 2 to the following: “The rolling support and guide element as claimed in claim 1, wherein is made of the steel”. The proposed amendment more clearly claims that the entire element is made of the steel, rather than the ‘employed’ language which can be interpreted as an intended-use limitation, which would not further limit the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 3, the claim states “wherein the quantity of nickel in the composition of the steel is of the order of 0.4%”. The limitation is indefinite because while in independent claim 1, the nickel content is clearly recited as 0.2 % ≤ Ni ≤ 1 %, it is unclear how claim 3 is further limiting the scope of the claim. Specifically, it is unclear if the claim is stating that the Ni content is exactly 0.4% or about 0.4%. In the case where the latter interpretation is intended to be taken, it is unclear what the metes and bounds of 0.4% are, particularly in view of 0.4% being very close to the lower bound of 0.2%, and in view of it being unclear what narrow range within the broad range is desired to be claimed; for example, 0.4%  ± 0.1% is a range of 0.3-0.5%; 0.4% ± 0.2% is a range of 0.2-0.6%. For the purposes of examination, “in the order of 0.4%” will be interpreted as “about 0.4%”.
	Regarding claim 5, the claim states “wherein the initial hardness of 440 HB is increased by work hardening to a value greater than 540 HB”. The claim is indefinite because it is unclear if the claimed hardness is greater than 440 HB (as stated by both claim 5 and parent claim 4), or if the claimed hardness is greater than 540 HB. It is unclear if the limitation “is increased by work hardening to a value greater than 540 HB” is a product-by-process limitation or a contingent limitation. The limitation is indefinite because it simultaneously states that the hardness value is 440 HB and 540 HB at the same time (due to the “is” language), which is impossible.
	In the case where the applicant intended the limitation to be a product-by-process limitation, the examiner suggests amending the claim to the following: “The rolling support and guide element as claimed in Claim 4, wherein the surface hardness is ”, which positively limits the hardness to values greater than 540 HB.
	In the case where the applicant intended the limitation to be a contingent limitation, the claim should be amended to the following (or similar): “The rolling support and guide element as claimed in Claim 4, wherein the surface initial hardness of 440 HB can be ”. With regard to contingent limitations, MPEP 2111.04 II. states that the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.
	In the interest of compact prosecution, the limitation will be interpreted such that the hardness is 440 HB (but capable of becoming 540 HB via work hardening), in view of the product as claimed not being able to be both a hardness of 440 HB and 540 HB simultaneously.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Uchino et al. (JP2002363697A; Espacenet English machine translation cited and attached), as evidenced by Steel Express (NPL, webpage attached: https://www.steelexpress.co.uk/steel-hardness-conversion.html, accessed July 2022).
Regarding claims 1 and 3, Uchino teaches a steel rail for passenger/freight railroads, wherein the steel comprises the following elements:
Element (wt %)
Instant claims 1 and 3
Uchino
Location in Uchino
C
0.15-0.3
0.15-0.50
Abstract, [0008]
Mn
1-2
0.10-3.00
Abstract, [0008]
Ni (claims 1 and 3)
0.2-1 (about 0.4% in claim 3)
0.05-2.00
[0008]
Cr
0.5-2
0.10-3.00
Abstract, [0008]


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I.).
	Regarding the limitation of “A rolling support and guide element for a railroad vehicle, comprising: a portion positioned in an upper part of the element and forming the rolling surface produced with a steel”, Uchino teaches that the rail of the following design (cross-section):

    PNG
    media_image1.png
    515
    310
    media_image1.png
    Greyscale
	In Fig. 1 above, Fig. 1 shows the designation of the cross-sectional surface position of the head of the rail having excellent rolling fatigue damage resistance and fracture resistance [0037]. In the rail head, 1 is the crown portion, 2 is the head corner portion, and one of the head corner portions 2 is a gauge corner (GC) that mainly contacts the wheels (i.e. ‘rolling surface’) [0037].
	With regard to the limitation of “the steel having a mixed structure of tempered martensite and residual austenite and bainite after undergoing heat treatment with quenching and at controlled rate and duration” Uchino teaches that the entire rail head is austenitized [0039], and that “a large amount of the remaining austenite structure is transformed into the martensite structure” [0043], which suggests that there is at least some – a non-zero amount – of austenite that remains, meeting the claimed “residual austenite”. Uchino further teaches that the area ratio of martensite is in the range of about 2-50% [0018]; martensite is known in the steel arts as being the microstructure that forms when rapidly quenching a steel from above its austenitization temperature [0039]; the rail head is cooled at 0.5-30°C/sec [0041] until about 250-500°C, meeting the claimed quenching at a controlled rate and duration, because there is necessarily a duration that occurs within the given starting temperature [0039], cooling rate range [0041], and final cooling “shutdown” temperature [0041]-[0043]. Uchino additionally teaches that the mixed structure contains bainite [0039], meeting the claimed bainite. Regarding the limitation of “after undergoing heat treatment”, Uchino teaches that the steel may be hot rolled or heated to the Ac1 point or higher for the purpose of heat treatment, which allows for stably generating the above-discussed microstructure, meeting the BRI of the claimed “tempered martensite” and “…heat treatment” limitations.
	Regarding claim 2, As can be seen in Fig. 1 above (also see Abstract, [0037], [0048], [0049]), it is understood that the whole of the steel rail is made of the steel alloy above.
	Regarding claims 4-5, Uchino teaches that the hardness of the rail head is in the range of Hv 240 to 500 [0038]. According to Steel Express (see attached NPL webpage), this corresponds to a Brinell (HB) hardness of about ~233 HB to about ~468 HB, which overlaps with the claimed range of greater than 440 HB, which meets the claimed 440 HB of claims 4 and 5 (see 112(b) section above for interpretation of the hardness of claim 5). With regard to the limitation in claim 5 of the hardness being 540 HB or higher after work hardening, absent evidence to suggest otherwise, it is prima facie expected for the steel of Uchino to also be capable of achieving a hardness of 540 HB or higher if/when work hardened, in view of the substantially similar composition, method of making, and properties such as overlapping hardness values.
	Regarding claim 6, Uchino teaches that the test piece shape has a diameter of 200 mm, meeting the BRI of the claimed height of 200 mm, but is a ¼ model of a 60 K rail [0052], which suggests that the rail can be scaled up or down in size depending on the need/application, and therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size/shape. Furthermore, it has been held that simply changing the size and/or shape is not sufficient to patentably distinguish the limitations over the prior art, absent any other differences between the claimed invention and that of the prior art (MPEP 2144.04 IV A., B.).
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chen et al. (CN102534387A: Espacenet English machine translation attached) teaches bainite/martensite steel rail and a manufacturing method thereof (Abstract). The steel rail is formed by performing steel hot rolling on the following components in percentage by weight: 0.10 to 0.40 percent of C, 0.80 to 2.00 percent of Si, 1.20 to 2.40 percent of Mn, 0.50 to 1.20 percent of Cr, 0.20 to 0.60 percent of Mo, and the balance of Fe and inevitable impurities (Abstract). The steel rail comprises a rail head, a rail waist and a rail bottom, wherein the rail head is subjected to accelerated cooling at a cooling speed of higher than 1°C/s and lower than and equal to 5 °C/s to an accelerated cooling stop temperature of lower than 300°C and higher than 200°C. The hardness of the railhead is in the range of about 44-48 HRC [0098] (equivalent to about 415 HB to about 456 HB.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735